DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smilde (US Pat. Pub. 2016/0291481).
	In regards to claim 1, Smilde teaches a method (Smilde abstract and paragraph [0011]) comprising:
	obtaining a detected representation of radiation redirected by each of a plurality of structures from a substrate additionally having a device pattern thereon (Smilde paragraphs [0013]-[0014], [0022], and [0076] teach using an optical system to obtain an image (representation) of detected radiation scattered by each target structure of a plurality of grating structures from a substrate having a device pattern thereon), wherein each structure has an intentional different physical configuration of the respective structure than a respective nominal physical configuration of the respective structure (Smilde paragraphs [0013], [0016]-[0018], [0024]-[0025] teach where each structure has a known (i.e., 
	by a hardware computer system (Smilde paragraphs [0023], [0027], and [0122] teach a hardware processor (computer) system for carrying out calculations), determining a value, based on the detected representations and based on the intentional different physical configurations, to setup, monitor or correct a measurement recipe for determining the patterning process parameter (Smilde paragraphs [0114]-[0115] teach determining a feature asymmetry value (K0) based on the detected representations of intentional different configurations as a basis for controlling metrology and/or production processes, including updating (correcting) a metrology recipe).

	In regards to claim 2, Smilde teaches wherein the plurality of structures form one or more design of experiment (DoE) target areas, each DoE target area corresponding to one or more particular types of the same patterning process parameter (Smilde Figs. 4-5, Fig. 10, Fig. 12, Figs. 18A-18C, paragraph [0077]-[0078] teaches where the plurality of structures form one or more design of experiment rectangular areas (that can be compared with one another) representing the images formed 

	In regards to claim 3, Smilde teaches wherein the plurality of structures form a plurality of DoE target areas, each DoE target area corresponding to a different set of one or more types of the same patterning process parameter (Smilde Figs. 4-5, Fig. 10, Fig. 12, Figs. 18A-18C, paragraph [0077]-[0078] teaches where the plurality of structures form one or more design of experiment rectangular areas (that can be compared with one another) representing the images formed by the plurality of structures, where each target area corresponds to different sets of one or more types of the same processing parameter of overlay bias (such as +d, -d)).

	In regards to claim 4, Smilde teaches wherein at least one structure of the plurality of structures has a continuous variation in the intentional different physical configuration of the respective structure (Smilde Fig. 7B teaches wherein at least one structure of the plurality structures has a continuous variation of a +d bias to the right for each structure, and Smilde Fig. 7C teaches wherein at least one structure of the plurality of structures has a continuous variation of a -d bias to the left for reach structure).

	In regards to claim 5, Smilde teaches wherein the structures are confined to an area of less than or equal to about 2500 μm2 (Smilde Figs. 10, 12, and 18A teach where the structures are confined to an area less than 2500 μm2 assuming a = 4 μm or 5 μm as defined in paragraph [0107], with areas of 2a*3a or 2a*4a).

claim 6, Smilde teaches further comprising setting up or correcting the measurement recipe based on the value (Smilde paragraphs [0114]-[0115] teach updating (correcting) a metrology recipe based on the feature asymmetry value (K0)).

	In regards to claim 7, Smilde teaches wherein the patterning process parameter comprises overlay (Smilde paragraphs [0014]-[0015] and [0023] teach where the patterning process parameter comprises overlay).

	In regards to claim 8, Smilde teaches wherein the plurality of structures have different configurations corresponding to at least three types of overlay (Smilde Figs. 12 and 18A-C and paragraphs [0102] and [0119]) teach where the plurality of structures can have different configurations corresponding to at least three types of overlay, including overlay biases centered around 0 (+d and –d) and centered around the half pitch P/2 (P/2+d and P/2-d)).

	In regards to claim 9, Smilde teaches a method (Smilde abstract and paragraph [0011]) comprising:
	obtaining a detected representation of radiation redirected from each of a plurality of design of experiment (DoE) target areas of a metrology target from a substrate (Smilde Figs. 4-5, Fig. 10, Fig. 12, Figs. 18A-18C, and paragraphs [0013]-[0014], [0021]-[0022], and [0076]-[0078] teach using an optical system to obtain an image (representation) of detected radiation scattered by a plurality of structures that within design of experiment rectangular areas (that can be compared with one another) on the substrate), wherein each DoE target area has a structure that has an intentional different physical configuration of the respective structure than a respective nominal physical configuration of the respective structure (Smilde paragraphs [0013], [0016]-[0018], [0024]-[0025] teach where each target 
	by a hardware computer system (Smilde paragraphs [0023], [0027], and [0122] teach a hardware processor (computer) system for carrying out calculations), determining a value, based on the detected representations and based on the intentional different physical configurations, to setup, monitor or correct a measurement recipe for determining the patterning process parameter (Smilde paragraphs [0114]-[0115] teach determining a feature asymmetry value (K0) based on the detected representations of intentional different configurations as a basis for controlling metrology and/or production processes, including updating (correcting) a metrology recipe).
	

claim 10, Smilde teaches wherein each DoE target area comprises a plurality of subtargets (Smilde paragraph [0013] teaches where each area has a plurality of periodic subtarget structures), each sub-target having a different offset to create an intentional different physical configuration of a structure of the sub-target than the respective nominal physical configuration of the structure of the sub-target (Smilde paragraphs [0013], [0016]-[0018], and [0021]-[0025] teach where each sub-target corresponding to each target area has a different overlay bias (offset) to create an intentional different physical configuration of a structure of the sub-target than a respective zero bias nominal physical configuration of the structure of the sub-target).

	In regards to claim 12, Smilde teaches wherein at least one structure of the plurality of DoE target areas has a continuous variation in the intentional different physical configuration of the respective structure (Smilde Fig. 7B teaches wherein at least one structure of the plurality of target areas has a continuous variation of a +d bias to the right for each structure, and Smilde Fig. 7C teaches wherein at least one structure of the plurality of structures has a continuous variation of a -d bias to the left for reach structure).

	In regards to claim 13, Smilde teaches further comprising setting up or correcting the measurement recipe based on the value (Smilde paragraphs [0114]-[0115] teach updating (correcting) a metrology recipe based on the feature asymmetry value (K0)).

	In regards to claim 14, Smilde teaches wherein the patterning process parameter comprises overlay (Smilde paragraphs [0014]-[0015] and [0023] teach where the patterning process parameter comprises overlay).

claim 15, Smilde teaches wherein the plurality of DoE target areas have different configurations corresponding to at least three types of overlay (Smilde Figs. 12 and 18A-C and paragraphs [0102] and [0119]) teach where the plurality of structures can have different configurations corresponding to at least three types of overlay, including overlay biases centered around 0 (+d and –d) and centered around the half pitch P/2 (P/2+d and P/2-d)).

	In regards to claim 16, Smilde teaches a method (Smilde abstract and paragraph [0011]) comprising:
	transferring a pattern from a patterning device to a substrate (Smilde Fig. 1 and paragraphs [0064]-[0065] teach transferring a pattern from a mask patterning device to a substrate); and
	forming, using the transferred pattern, at least part of a metrology target having a plurality of design of experiment (DoE) target areas (Smilde Figs. 4-5, Fig. 10, Fig. 12, Figs. 18A-18C, and paragraphs [0013]-[0014], [0021]-[0022], and [0076]-[0078] teach forming a plurality of design of experiment rectangular areas (that can be compared with one another)), wherein each design of experiment (DoE) target area has a structure that has an intentional different physical configuration of the respective structure than a respective nominal physical configuration of the respective structure (Smilde paragraphs [0013], [0016]-[0018], [0024]-[0025] teach where each target area has a structure having a known (i.e., intentional) overlay bias (different physical configuration) than a respective nominal zero bias physical configuration of the respective structure), wherein each structure has geometric symmetry at the respective nominal physical configuration (Smilde Fig. 7A and paragraphs [0083]-[0084] teach a nominal physical configuration having symmetry resulting in no overlay error and no bias), wherein the intentional different physical configuration of the structure causes an asymmetric optical characteristic distribution (Smilde Fig. 7B-7G and paragraphs [0014], [0023], [0083] and [0085]-[0090] teach intentional different physical configurations of the structure to cause an asymmetric optical 

	In regards to claim 17, Smilde teaches further comprising determining a value, based on detected representations from the design of experiment (DoE) target areas and based on the intentional different physical configurations, to setup, monitor or correct a measurement recipe for determining the patterning process parameter (Smilde paragraphs [0114]-[0115] teach determining a feature asymmetry value (K0) based on the detected representations from the target areas and intentional different configurations, in order to control metrology and/or production processes, including updating (correcting) a metrology recipe).

	In regards to claim 18, Smilde teaches wherein the metrology target has an area of less than or equal to about 2500 μm2 (Smilde Figs. 10, 12, and 18A teach where the structures are confined to an area less than 2500 μm2 assuming a = 4 μm or 5 μm as defined in paragraph [0107], with areas of 2a*3a or 2a*4a).

	In regards to claim 19, Smilde teaches wherein at least one structure of the plurality of DoE target areas has a continuous variation in the intentional different physical configuration of the 

	In regards to claim 20, Smilde teaches a computer program product comprising a non-transitory computer-readable medium having instructions recorded thereon, the instructions when executed by a computer system configured to cause the computer system to implement at least the method of claim 1 (Smilde paragraph [0027], and see claim 1 above).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smilde (US Pat. Pub. 2016/0291481).

	In regards to claim 11, Smilde teaches at least 4 DoE target areas (Smilde paragraph [0025] teaches at least four target structures forming separate target areas with different overlay biases, and Figs. 18A-18C show 8 target areas).	Smilde fails to expressly teach wherein there are at least 15 DoE target areas.
	However it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to specify at least 15 DoE target areas since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, see In re Aller, 105 USPQ 233).  

Pertinent Art
6.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on 571-272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        1/27/2021